Order filed, June 26, 2012.




                                           In The

                      Fourteenth Court of Appeals
                                        ____________

                                  NO. 14-12-00374-CV
                                    ____________

 THREE THOUSAND AND NO/100 DOLLARS ($3,000.00) IN US CURRENCY,
                      ET AL, Appellant

                                             V.

                          THE STATE OF TEXAS, Appellee


                       On Appeal from the 149th District Court
                              Brazoria County, Texas
                            Trial Court Cause No. 66649


                                          ORDER

       The reporter’s record in this case was due May 28, 2012. See Tex. R. App. P.
35.1. The court has not received a request to extend time for filing the record. The
record has not been filed with the court. Because the reporter’s record has not been filed
timely, we issue the following order.

       We order Stacy Thomas, the official court reporter, to file the record in this
appeal within 30 days of the date of this order.

                                        PER CURIAM